       Case 3:16-md-02691-RS Document 1003-16 Filed 11/05/19 Page 1 of 15



STATE-OF-THE-ART REVIEW

Targeting invasive properties of melanoma cells
Imanol Arozarena1 and Claudia Wellbrock2
                                                                                             n Sanitaria de Navarra (IdiSNA), Pamplona, Spain
1 Cancer Signalling Group, Navarrabiomed (Miguel Servet Foundation), Instituto de Investigacio
2 Manchester Cancer Research Centre, Faculty of Biology, Medicine and Health, The University of Manchester, UK




Keywords                                        Melanoma is a skin cancer notorious for its metastatic potential. As an initial
co-operative invasion; invasion; melanoma;      step of the metastatic cascade, melanoma cells part from the primary tumour
MITF; PDE5A; phenotype switching; RAC;
                                                and invade the surrounding tissue, which is crucial for their dissemination and
RHO; TGFb; WNT5A
                                                the formation of distant secondary tumours. Over the last two decades, our
Correspondence                                  understanding of both, general and melanoma specific mechanisms of invasion
C. Wellbrock, Manchester Cancer Research        has significantly improved, but to date no efficient therapeutic strategy tackling
Centre, Faculty of Biology, Medicine and        the invasive properties of melanoma cells has reached the clinic. In this review,
Health, The University of Manchester,           we assess the major contributions towards the understanding of the molecular
Michael Smith Building, Oxford Road,            biology of melanoma cell invasion with a focus on melanoma specific traits.
Manchester, M13 9PT, UK
                                                These traits are based on the neural crest origin of melanoma cells and explain
Fax: +44-161-2755082
                                                their intrinsic invasive nature. A particular emphasis is given not only to lin-
Tel: +44-161-2755189
E-mail: claudia.wellbrock@manchester.ac.uk      eage specific signalling mediated by TGFb, and noncanonical and canonical
                                                WNT signalling, but also to the role of PDE5A and RHO-GTPases in modu-
(Received 20 December 2016, revised 26          lating modes of melanoma cell invasion. We discuss existing caveats in the cur-
January 2017, accepted 10 February 2017)        rent understanding of the metastatic properties of melanoma cells, as well as
                                                the relevance of the ‘phenotype switch’ model and ‘co-operativity’ between dif-
doi:10.1111/febs.14040
                                                ferent phenotypes in heterogeneous tumours. At the centre of these phenotypes
                                                is the lineage commitment factor microphthalmia-associated transcription fac-
                                                tor, one of the most crucial regulators of the balance between de-differentia-
                                                tion (neural crest specific gene expression) and differentiation (melanocyte
                                                specific gene expression) that defines invasive and noninvasive melanoma cell
                                                phenotypes. Finally, we provide insight into the current evidence linking resis-
                                                tance to targeted therapies to invasive properties of melanoma cells.



Introduction
 Cutaneous melanoma accounts for only < 5% of all                         distinguishes this cancer from the other nonmelanoma
common skin cancers, yet it causes the majority of                        epithelial derived skin cancers. Because of their inva-
skin cancer deaths [1]. One of the main reasons for the                   sive potential, melanoma cells have been extensively
lethality of melanoma is its metastatic propensity,                       used to study general mechanisms of cancer cell inva-
which is partly reflected in the aggressive invasion of                   sion [2–5]. Moreover, the idea of targeting melanoma
melanoma cells into neighbouring tissue at a time                         cell invasion as means of therapeutic intervention stim-
when the primary tumour is still significantly small in                   ulated an era of intense research with the aim of dis-
size. The invasive behaviour of melanoma cells appears                    covering the main regulator(s) of melanoma
to be a remnant of their neural crest origin; a trait that                invasiveness.

Abbreviations
ECM, extracellular matrix; EMT, epithelial mesenchymal transition; HGF, hepatocyte growth factor; MAPK, mitogen activated protein kinase;
MITF, microphthalmiaassociated transcription factor; MMP, matrix-metalloprotease; RGP, radial growth phase; TGFb, transforming growth
factor beta; VGP, vertical growth phase; W-RAMP, WNT-mediated receptor-actin-myosin polarity.


2148                                                      The FEBS Journal 284 (2017) 2148–2162 ª 2017 Federation of European Biochemical Societies
            Case 3:16-md-02691-RS Document 1003-16 Filed 11/05/19 Page 2 of 15

I. Arozarena and C. Wellbrock                                                                           Mechanisms of melanoma invasion



   During the last years, the identification and specific                     susceptible to molecular changes and microenviron-
targeting of genetic drivers of melanoma cell prolifera-                      ment derived signals that can stimulate their invasive
tion and survival, such as BRAF and other activators                          properties and induce the vascular growth phase
of the mitogen activated protein kinase (MAPK) path-                          (VGP). In this context, the interactions with ker-
way, along with the recent development and successes                          atinocytes play a major role, and as mentioned earlier,
of immunotherapy has taken away the attention from                            loss of these interactions supports detachment and
‘invasiveness’ as a crucial target for melanoma ther-                         invasion [13]. Moreover, keratinocytes can contribute
apy. However, no therapy is unflawed, and patients                            to dermal invasion of melanoma cells; they produce
who relapse with acquired resistance to BRAF and                              hepatocyte growth factor (HGF), which can downreg-
MEK inhibitors often present with melanomas that                              ulate E-cadherin [14], secrete matrix-metalloproteinase
display a much more aggressive and invasive pheno-                            9 (MMP-9), which helps breaking down the basement
type [6,7]. Furthermore, not every patient responds to                        membrane [15] and they can activate Notch signalling
immunotherapy and again the phenotypes linked to                              which induces invasion by upregulation of miR-222/
innate resistance contain signatures linked to the inva-                      221 [16].
sive phenotype [8]. Hence, because invasive properties                           Invasion into dermal tissue allows intravasation and
play important roles at every step of melanoma devel-                         dissemination through the vascular route. However,
opment, and because an invasive phenotype appears to                          melanoma also displays lymphatic invasion and angio-
be linked to therapy resistance, there might still be a                       tropism, which can be seen as extravascular migration
place for targeting invasive properties in melanoma.                          [17]. Lymphatic invasion has been detected in ~ 16–
                                                                              47% of invasive melanomas [18], and the occurrence
                                                                              of angiotropism has been reported in up to 70% of
Melanoma cells, melanocytes and the
                                                                              cases and is suggested as an independent prognostic
neural crest
                                                                              marker predicting risk for metastasis [19,20]. However,
Cutaneous melanoma is a cancer of transformed epi-                            due to the lack of precise markers that could be used
dermal melanocytes, pigment cells that originate from                         in routine analyses, so far no larger study has been
the neural crest [9]. During development, the expres-                         conducted to assess the incidence of angiotropism [18].
sion of the microphthalmia transcription factor                               Angiotropic melanoma cells migrate in a pericyte-like
(MITF) commits neural crest cells to the melanocyte                           manner (pericytic mimicry) along extracellular surfaces
lineage and marks melanoblasts in the dorsolateral                            of the vasculature without intravasating. Intriguingly,
neural crest migration pathway [10]. These melano-                            such behaviour is also observed during early neural
blasts are highly motile, migrate throughout the                              crest cell/melanoblast migration. Little is known about
embryo and colonise the basal layer within the epider-                        the molecular players involved in extravascular migra-
mis, where they eventually differentiate into mature                          tion, but angiotropic melanoma cells display a gene
melanocytes. Postmigratory melanocytes are attached                           signature including neural precursor markers and regu-
to the extracellular matrix (ECM) of the basement                             lators of migration such as CCL2, ICAM1, IL6, SER-
membrane of the epidermis and they exist in a                                 PINEB2 and PDGFR [21]. A similar gene signature is
homoeostatic relationship with epidermal ker-                                 induced by TNFa, which in fact can stimulate angio-
atinocytes. Nevertheless, melanocytes still display a                         tropism in the context of UV-induced inflammation
motile behaviour, although this is very much con-                             [22]. This observation provides a logical and important
trolled by the neighbouring keratinocytes to which                            link between inflammation and melanoma cell dissemi-
they closely adhere via cadherins, connexins and other                        nation [20].
adhesion receptors [11,12]. However, this control is                             The different gene signature features of angiotropic
lost in melanoma cells, allowing the migratory pro-                           melanoma cells also reveal a very important aspect of
gramme to be fully reactivated.                                               melanoma cell motility. As mentioned above, mela-
                                                                              noma cells are not of epithelial origin but derived from
                                                                              highly motile neural crest cells, which had undergone
Dermal invasion, extravascular
                                                                              ‘epithelial mesenchymal transition’ (EMT) while leav-
migration and EMT
                                                                              ing the neural tube. As a consequence, and despite
At the early stages of melanoma development, trans-                           specific differentiation at their final destination, epider-
formed melanocytes display uncontrolled proliferation                         mal melanocytes still express several EMT markers,
within the epidermis [radial growth phase (RGP)], giv-                        such as vimentin, N-cadherin, ZEB2 and SLUG, a
ing rise to melanoma in situ [11]. While melanoma                             property which is thought to predispose them to
in situ is not invasive, RGP melanoma cells are highly                        metastasis once they transform [23,24]. Thus, when


The FEBS Journal 284 (2017) 2148–2162 ª 2017 Federation of European Biochemical Societies                                            2149
       Case 3:16-md-02691-RS Document 1003-16 Filed 11/05/19 Page 3 of 15

Mechanisms of melanoma invasion                                                                            I. Arozarena and C. Wellbrock



melanoma cells become invasive, they do not undergo               specific gene expression). However, MITF’s role in
a ‘classical’ EMT comparable to what is seen in epithe-           invasion is by far not clear.
lial cancers; rather it appears that de-differentiation              It is assumed that MITF while inducing differentia-
towards their neural crest origin is required for motil-          tion is a suppressor of invasion, and this is based on
ity [25]. Importantly, however, while the requirement             three facts: First, it is well established that gene expres-
for de-differentiation is supported by many observa-              sion profiling of melanoma cells confidently identifies a
tions, what really defines the ‘de-differentiated state’ is       highly ‘invasive phenotype’ characterised by extremely
less clear, i.e. is the ‘neural crest’ (MITF negative)            low MITF expression, and consequently, a signature
state required or is the ‘melanoblast’ (MITF positive)            of melanocyte de-differentiation linked to markers of
state sufficient? After all, it is the melanoblast and not        neural crest, EMT and stemness [33]. The idea is that
the neural crest cell that performs long distance migra-          the phenotype linked to this signature possesses prop-
tion in the embryo. No thorough comparable study                  erties of neural crest cells, which explains the increased
has addressed this important question, but an answer              motility that these cells display. Secondly, and in line
would certainly help to identify the markers crucial for          with the above, factors that reduce MITF expression,
melanoma cell invasion without distraction by putative            e.g. WNT5A, TGFb or hypoxia [34–36] also increase
melanoma ‘stem cell’ markers.                                     the invasive potential of melanoma cells [37–39].
                                                                  Importantly, genes like WNT5A, TGFbeta, their
                                                                  related signatures and a hypoxia signature are all
Specific drivers of melanoma cell
                                                                  included in the ‘invasive/MITF-low’ signature [33].
motility and invasion
                                                                  Finally, the cell line 501mel, a cell line abundantly
General regulators of the actin cytoskeleton that play            used in the field of ‘MITF-research’, expresses extre-
a role in cancer cell motility and invasion, such as              mely high levels of MITF (due to a MITF gene ampli-
SRC and FAK, are also relevant in melanoma and                    fication and presence of mutated beta-catenin) and is
various studies have shown that inhibition of these               poorly invasive. Moreover, MITF depletion from
kinases will reduce melanoma cell invasion [26–29].               501mel cells leads to increased invasion [40–42] and
However, while the broad-spectrum tyrosine kinase                 see Fig. 1A. Similar results are found with the high-
inhibitor dasatinib, which also inhibits SRC kinases, is          MITF expressing noninvasive melanoma cells lines
effective in melanoma cells in preclinical studies [30], a        WM3682 and WM3526 [43] or the high-MITF
phase II trial revealed that dose-limiting toxicity is a          expressing mouse cell line B16 [34]. Likewise, increas-
major obstacle [31], which dampened the enthusiasm                ing MITF expression in ‘invasive/MITF-low’ mela-
for targeting such general regulators, and stimulated             noma cells (WM1716, WM3314 or WM266-4)
research into more specific features of melanoma cell             suppresses invasion [40,43].
motility.                                                            While all the above facts seem to settle the case for
   The chase for melanoma specific regulators of                  MITF being a suppressor of invasion, so far nobody has
migration and invasion led to the identification of vari-         examined whether MITF is actually required for inva-
ous factors and signalling events that control melano-            sion in the ‘invasive/MITF-low’ cells. This could in fact
cyte lineage commitment and migration in early                    be the case as not only neural crest cells are motile, but
development. Among them are canonical WNTs (e.g.                  also melanoblasts, which do express MITF [10]. Indeed,
WNT3), transforming growth factor beta (TGFb) or                  we found that depletion of MITF in low MITF express-
noncanonical WNTs (e.g. WNT5A). Importantly,                      ing highly invasive WM266-4 melanoma cells leads to a
these factors not only directly impact on invasive                dramatic decrease in invasion (Fig. 1A). Thus, there
behaviour by regulating the actin cytoskeleton, but               might be a proinvasive role for MITF after all. Indeed,
they also initiate cellular signalling that ultimately con-       MITF regulates the expression of a large set of genes
trols the expression levels and the function of the lin-          that are linked to the GO terms ‘actin cytoskeleton’,
eage commitment factor MITF [32].                                 ‘migration’ and ‘invasion’, and while in cell lines
                                                                  expressing high levels of MITF it suppresses the expres-
                                                                  sion of these genes, in cell lines with low MITF expres-
The complex role of MITF in melanoma cell
                                                                  sion levels, it actually induces them (Fig. 1B and
invasion
                                                                  Z. Miskolczi, C. Wellbrock, unplublished data).
Microphthalmia-associated transcription factor is                    A proinvasive role for MITF is also supported by
thought to be one of the most crucial regulators of the           the fact that the receptor c-MET that mediates HGF
balance between differentiation (melanocyte specific              stimulated melanoma cell invasion is a MITF target
gene expression) and de-differentiation (neural crest             gene [44,45], and that ectopic MITF overexpression


2150                                              The FEBS Journal 284 (2017) 2148–2162 ª 2017 Federation of European Biochemical Societies
            Case 3:16-md-02691-RS Document 1003-16 Filed 11/05/19 Page 4 of 15

I. Arozarena and C. Wellbrock                                                                         Mechanisms of melanoma invasion




Fig. 1. The effects of reducing MITF expression levels on melanoma cell invasion. (A) RNAi mediated reduction in MITF expression
increases invasion of MITF-high 501mel cells and reduces invasion of MITF-low WM266-4 cells into 3D dermal collagen. Both cell lines
express GFP and have been analysed using FluoroBlok inserts coated with collagen gels. (B) Model indicating the opposite function of MITF
in MITF-high and MITF-low cells.


increases 501mel cell invasion in response to HGF                             mediated receptor-actin-myosin polarity (W-RAMP)
[45]. The ‘melanoma predisposition’ mutant MIT-                               structure, which contains actin, myosin IIB and mela-
FE316K also enhances 501mel invasion [46]. Finally,                           noma cell adhesion molecule (MCAM) [49,50]. Fur-
many cell lines that are considered to belong to the                          thermore, WNT5A induced Ca2+ signalling can
MITF-expressing (MITF-high) group display invasive                            stimulate calpain1-mediated cleavage of the actin
behaviour in 3D extracellular matrix (ECM) systems.                           cross-linker filamin-A [51]. Thus, WNT5A has a major
   In summary, the role of MITF in invasion appears                           impact on actin cytoskeleton dynamics. Moreover, a
to be more complex than generally assumed, and ‘in-                           role for WNT5A in vesicular trafficking in melanoma
vasive’ signatures linked to low MITF expression as                           cells is also seen in the CDC42-dependent release of
well as the fact that factors that induce invasion also                       exosomes, which amongst other proteins also contain
downregulate MITF are muddying the water. In an                               MMP2 [52], suggesting that WNT5A also contributes
era of ‘omics’, profiling signatures are surely very help-                    to the remodelling of the ECM.
ful, but the case of MITF highlights that the relation-                          In addition to its role in actin and ECM dynamics,
ship between ‘signature’ and functional behaviour’                            WNT5A induces expression of vimentin and SNAIL
might not always be as simple as assumed. It seems to                         and suppresses PAX3, a transcriptional regulator of
fully comprehend MITF’s role in invasion its expres-                          MITF, and thereby reduces the expression of mela-
sion and function has to be seen in context of each                           noma differentiation genes [35] (Fig. 2). The ‘Yang’ to
particular signalling network.                                                noncanonical Wnt signalling in melanoma is canonical
                                                                              Wnt signalling (Fig. 2), which is required for early
                                                                              melanocyte lineage commitment and differentiation by
The Yin and Yang of noncanonical and canonical
                                                                              inducing beta-catenin-mediated expression of MITF
Wnt signalling
                                                                              [53]. Beta-catenin mutations in melanoma are rare,
One such signalling network is downstream of non-                             and nuclear beta-catenin expression has been linked
canonical WNT with WNT5A being a major player                                 with good prognosis [54,55]. Moreover, mutated/sta-
[47]. In conjunction with ROR2, WNT5A binds to                                bilised beta-catenin induces high MITF expression,
frizzled receptors and drives invasion through intracel-                      and MITF blocks the proinvasive activity of beta-
lular Ca2+ and protein kinase C (PKC) [38,48]                                 catenin [40]. In line with this, overexpression of a sta-
(Fig. 2). WNT5A can control directional movement by                           bilised beta-catenin mutant in the melanocyte lineage
activating localised Ca2+-induced actin myosin con-                           of mice in which melanoma development is either dri-
traction. This occurs through RHOB and the Wnt-                               ven by NRAS or BRAFV600E/Pten results in primary


The FEBS Journal 284 (2017) 2148–2162 ª 2017 Federation of European Biochemical Societies                                          2151
       Case 3:16-md-02691-RS Document 1003-16 Filed 11/05/19 Page 5 of 15

Mechanisms of melanoma invasion                                                                                   I. Arozarena and C. Wellbrock




Fig. 2. Signalling that activates melanoma cell motility and invasion. TGFb stimulates the activation of SMAD2, which together with the
cofactor CITED1 induces the expression of genes that regulate RHO/ROCK mediated contractility and invasion [67]. WNT5A can directly
regulate the actin cytoskeleton and hence motility through calpain-mediated cleavage of filamin A (FLNA) [51], and regulate invasion through
the induction of various genes downstream of PKC [48]. WNT5A also inhibits canonical WNT3A signalling, which otherwise suppresses
invasion partly by inhibiting MT-MMP expression [40]. WNT5A also regulates vesicular trafficking and thus contributes to the release of
MMP2 containing exosomes [52] as well as to the localisation of the W-RAMP structure to the edge of the cell [49,50]. Downstream of
TGFb SMAD2 also suppresses PAX3, a transcriptional regulator of MITF [104], and CITED1 can also suppress MITF [65]. PAX3, and
consequently MITF are also suppressed by WNT5A through the activation of STAT3 [35], however, BRN2 which is a positive regulator of
invasion by suppressing the RHO inhibitor PDE5A [60] induces MITF expression [107].

tumours with a low degree of invasiveness and high                       stabilised beta-catenin in these mice dramatically
degree of pigmentation, an indicator of differentiation                  increases metastatic burden and the observed meta-
[56,57]. Intriguingly, however, the presence of                          static tumours are highly pigmented [56,57]. The exact


2152                                                     The FEBS Journal 284 (2017) 2148–2162 ª 2017 Federation of European Biochemical Societies
            Case 3:16-md-02691-RS Document 1003-16 Filed 11/05/19 Page 6 of 15

I. Arozarena and C. Wellbrock                                                                         Mechanisms of melanoma invasion



mechanisms underlying this phenomenon are so far                              this model is in fact not that simple and that possibly
unknown, but it suggests that reduced ability to invade                       the de-differentiation (achieved through suppression of
does not necessarily preclude metastatic potential. Pos-                      MITF) and the regulation of invasion are two inde-
sibly, high proliferative activity or prevention of anti-                     pendent activities downstream of TGFb. For instance,
tumour immunity, which both have been linked to                               we have shown that in melanoma cells TGFb also sup-
beta-catenin mutations in melanoma [58,59] could also                         presses PAX3 and consequently MITF [66], but we
be a determinant for metastatic behaviour.                                    find that in many melanoma cell lines, despite effi-
                                                                              ciently downregulating MITF, TGFb does not increase
                                                                              invasion (unpublished data). Furthermore, while
BRN2 controls PDE5A, a suppressor of melanoma
                                                                              manipulating GLI2 impacts on melanoma cell inva-
cell invasion
                                                                              sion, whether the suppression of MITF downstream of
An important suppressor of melanoma cell invasion is                          TGFb is actually required for invasion to occur has
the cGMP-specific phosphodiesterase PDE5A, which                              not been shown [64]. In addition, despite being able to
removes the cGMP required for Ca2+ triggered actin–                           suppress MITF expression, CITED1 displays signifi-
myosin contractility and invasion [60]. In line with such                     cant coexpression with MITF [65], and while this pre-
a suppressor role, a follow-up prospective cohort study                       dicts that only low CITED1 expression is linked to the
linked the use of the PDE5 inhibitor sildenafil with an                       ‘invasive’ signature, high expression of a CITED1
increased risk of melanoma, a correlation still under                         specific gene signature [65] as well as CITED1 itself
debate [61]. As PDE5A is a negative regulator of inva-                        [67] is correlated with poor prognosis. This might be
sion, its transcriptional suppression, which is executed by                   due to the fact that apart from suppressing MITF,
BRN2 (Fig. 2), is correlated with increased invasion [60].                    CITED1 is actively involved in TGFb stimulated mela-
This reveals BRN2 as a positive regulator of invasion,                        noma cell invasion by inducing the transcription of
which is in agreement with the observation that expres-                       genes encoding important actin cytoskeleton regula-
sion from the BRN2 promoter is increased in motile                            tors, such as ARHGEF5 and MRIP, which regulate
cells, when analysed in vivo by intravital imaging [62].                      cortical actin myosin contraction [67]. Thus, while
This study also assessed a potential relationship between                     TGFb induced signalling is clearly linked to invasion,
the differentiation state (i.e. pigmentation) and BRN2                        whether the suppression of MITF and its target genes
expression in motile cells, again with the idea that motile                   is required for its proinvasive activities is so far
cells are more de-differentiated, and possibly BRN2                           unclear.
could contribute to this phenotype. Indeed, pigmentation
was greatly downregulated in motile cells, however, this
                                                                              The role of RHO-GTPases in melanoma
was not significantly correlated with the increase in activ-
                                                                              invasion
ity from the BRN2 reporter [62], suggesting that reduced
pigmentation and increased BRN2 expression are two                            Although there is broad evidence on the key role of
independent events linked to invasion.                                        RHO/ROCK signalling in melanoma cell invasion, no
                                                                              activating mutations have been found in RHO in
                                                                              human melanoma. On the other hand, RAC activating
TGFb and the ‘invasive’ phenotype
                                                                              mutations are present in 4–7% of human melanomas
Pinner and co-workers also found that TGFb sig-                               with the mutation P29S in RAC1 being the third most
nalling suppressed pigmentation and induced migra-                            recurrent human melanoma mutation after BRAFV600E
tion [62]. This observation is in line with the fact that                     and NRASQ61L [68,69]. In vitro studies show that
‘active TGFb signalling’ is a key determinant of the                          while the P29S mutation leads to RAC1 GTPase
‘original’ invasive/MITF-low signature, described by                          hyperactivation and lamellipodia formation, it actually
Hoek and co-workers [33]. In agreement with a role in                         reduces RAC’s ability to form invadopodia and mod-
de-differentiation, TGFb can maintain the melanocyte                          ify the ECM [70], questioning that the P29S mutation
stem cell state by directly suppressing the expression of                     contributes to melanoma development predominantly
PAX3 (and hence MITF, see Fig. 2) in melanocytes                              by acting on invasion. Studies in transgenic melanoma
[63]. TGFb can also suppress MITF expression                                  models have demonstrated that although active RAC
through GLI2 [64] or through CITED1 [65]. So far,                             cannot drive melanoma, it cooperates with oncogenic
these observations are all in agreement with a simple                         RAS to promote melanoma proliferation and invasion
model in which TGFb suppresses MITF expression                                [71,72]. In line with these reports, the RAC-specific
and drives cells towards the de-differentiated and inva-                      exchange factor PREX-1 is overexpressed in human
sive phenotype. However, several findings suggest that                        melanoma and drives melanoma metastasis while


The FEBS Journal 284 (2017) 2148–2162 ª 2017 Federation of European Biochemical Societies                                       2153
       Case 3:16-md-02691-RS Document 1003-16 Filed 11/05/19 Page 7 of 15

Mechanisms of melanoma invasion                                                                            I. Arozarena and C. Wellbrock



another member of the family, PREX-2 is found                        What is often observed in melanoma biopsies, are
mutated in human melanoma, increasing its enzymatic               groups of cells that have invaded the dermis (see
activity towards RAC1 to drive gene expression and the            Fig. 3), which could be the result of collective inva-
cell cycle by activation of the PI3K pathway [73–75].             sion. Collective invasion is typically detected in
   Because melanoma cells are extremely motile and                epithelial tumours, and occurs when cell–cell contacts
invasive cells, it is not surprising that they have been          are maintained and polarised migrating cells form a
widely used to study the cell intrinsic mechanisms                multicellular coordinated unit, which is driven by
underlying cancer cell invasion. By analysing mela-               RAC-mediated activities [81]. As mentioned above,
noma cells under conditions resembling the 3D ECM,                due to the nonepithelial nature of melanoma cells,
two major contributions to cellular invasion have been            instead of being the result of collective invasion, the
identified (Fig. 3). As such, cells can undergo cell-             observed invaded cell clusters could also be the pro-
shape changes in order to adjust to the 3D-architecture           duct of some individual cells that started to prolifer-
of the tumour microenvironment and they can modu-                 ate after an initial invasive phase. Nevertheless,
late the ECM through protease activities, such as                 collective invasion appears to occur when cells break
matrix-metalloproteinases (MMPs) [2–5]. Considering               through the epidermal basement membrane and start
these contributions, cells can invade in a mode that is           invading the dermis (see Fig. 3).
regulated through integrin-mediated adhesion and is
limited by their MMP activity, or a mode that uses
                                                                  Phenotype switching and co-operativity
cell-shape changes and is less restricted by protease
activities [2,76]. The latter mode of invasion is repre-          Regardless of whether single cell or collective activi-
sented by a round cell-shape that shows reduced sub-              ties are driving melanoma cell invasion, a question
stratum adhesion, and is associated with RHO-                     that is still left unanswered is whether melanoma cells
dependent and phospho-MLC driven actin cortex con-                have to change their phenotype in order to participate
tractions and formation of membrane blebs [3,77].                 in invasion. Indeed, melanoma cells can undergo what
   What makes melanoma cells so efficient in invasion             is called ‘phenotype switching’, a process similar to
is the plasticity that is observed between the two                ‘EMT’ that is observed with cells of epithelial origin
modes of invasion described above (Fig. 3), as this               [82]. In the concept of ‘phenotype switching’, MITF
allows the cells to perfectly adapt to the extracellular          takes a central role as its abundant expression and
environment [4]. The switch between modes of inva-                the expression of many of its target genes (regulating
sion is regulated by the interplay of RHO GTPase                  cell cycle progression and pigmentation) is defining
exchange factors and GTPase activating proteins,                  the so-called ‘proliferative phenotype’ [33]. The gene
whereby RHO activation leads to RAC inactivation                  signature linked to the proliferative phenotype is void
and vice versa to control melanoma cell invasion plas-            of genes that are linked to ‘invasion’ and ‘TGFb’ and
ticity [78]. Interestingly, while elongated cells use inte-       hence describes a noninvasive phenotype [33]. As
grins and are absolutely dependent on MMPs to                     mentioned earlier, the downregulation of MITF is
invade, also contractile cells express and secrete MMPs           believed to initiate the ‘invasive phenotype’. In the
(MMP-13 and MMP-9) and their invasion has been                    ‘phenotype switching model’, cells switch between
shown to be regulated by both enzymatic and nonen-                proliferative and invasive phenotypes throughout mel-
zymatic protease signalling [79].                                 anoma progression (Fig. 4), whereby the MITF-low/
   Differential signalling through RHO or RAC has                 invasive phenotype performs invasion and dissemina-
also been linked to the overall mode of melanoma inva-            tion, and cells switch back to the MITF-high/prolif-
sion, whereby the plasticity in RHO and RAC driven                erative phenotype at the metastatic site in order to
modes of invasion would support single cell invasion.             proliferate [82].
Single cell invasion is considered a characteristic feature          Intriguingly, using zebrafish transplantation assays,
of melanoma cells as their nonepithelial nature suggests          we made the striking observation that under heteroge-
a low degree of cell-cell adhesion, allowing cells to             neous conditions melanoma cells differing in their
invade ‘freely’ without contact to other cells. Single cell       MITF expression levels (low and high) collaborated in
invasion can be observed in experimental settings                 their invasive behaviour, which allowed cells classified
in vitro and in vivo [27,62,78,80]. Moreover, while it is         as noninvasive ‘proliferative phenotype’ to coinvade
difficult to draw conclusions from the nondynamic situ-           with cells of the ‘invasive phenotype’ [80]. This con-
ation found in human melanomas fixed for analysis,                cept, which we termed ‘co-operative invasion’ (Fig. 4),
single cells can be seen even in histological sections of         has been observed in other settings where individual
invasive melanoma (www.proteinatlas.org).                         cancer cells cooperate to drive tumour progression


2154                                              The FEBS Journal 284 (2017) 2148–2162 ª 2017 Federation of European Biochemical Societies
            Case 3:16-md-02691-RS Document 1003-16 Filed 11/05/19 Page 8 of 15

I. Arozarena and C. Wellbrock                                                                         Mechanisms of melanoma invasion




Fig. 3. Different modes of melanoma cell invasion. An illustration depicting various patterns of melanoma cell dermal invasion based on
what can be seen in histological sections of melanoma lesions is shown. As these sections represent stills it is not clear whether the
‘nests’ of melanoma cells often seen in the dermis are the product of ‘collective’ invasion or of ‘single cell’ invasion followed by a
proliferative phase. Clearly, ‘single cell’ invasion can occur as such cells can be detected in melanoma specimens. Form experimental
settings, we know that a more rounded shape of melanoma cells can be observed when cells possess high levels of RHO activity
contracting cortical actin. In a dynamic process during invasion such cells can switch to a more elongated shape where high RHO activity is
located at the rear of the cell, whereby invasion is driven by RAC activity at the front [4]. Elongated cells require MMP activity while
invading by integrins, whereas rounded cells can use membrane blebs for invasion, but this is aided by the presence of MMPs [79].


[83–85]. The cooperation between individual cancer                               As we are only able to observe ‘stills’ of melanoma
cells in a primary tumour might explain the observed                          progression when analysing histological sections, it is
heterogeneity in secondary tumours with regard to the                         impossible to state whether a metastasis is the result of
mitotic, invasive and metastatic competence of distinct                       ‘phenotype switching’ or ‘co-operativity’. However, the
cell populations. In the context of invasion, we found                        fact that circulating melanoma clusters consisting of
that the invasive cells provided the noninvasive cells                        cells with high and low MITF expression have been
with MMPs, thereby allowing the proliferative pheno-                          isolated from patients [86], and the enormous pheno-
type to prevail [80]. Performing such co-operative                            type heterogeneity that is observed in metastatic mela-
behaviour suggests that no further switch is required,                        noma supports the idea that co-operativity occurs
and when cells of the proliferative phenotype arrive at                       throughout melanoma progression.
the secondary site they can proliferate. Importantly,
we observe that when cells cooperate during invasion,
                                                                              Invasion and therapeutic approaches
reciprocal interactions alter the overall invasive beha-
viour of a tumour, which suggests that the current def-                       At present, the only clinical option to prevent the
initions of melanoma cell lines as invasive and                               appearance of metastatic disease if melanoma is diag-
noninvasive/proliferative are limited in the context of                       nosed early, is surgical resection of the primary
heterogeneity.                                                                tumours and/or lymphatic nodes and adjuvant


The FEBS Journal 284 (2017) 2148–2162 ª 2017 Federation of European Biochemical Societies                                            2155
       Case 3:16-md-02691-RS Document 1003-16 Filed 11/05/19 Page 9 of 15

Mechanisms of melanoma invasion                                                                                   I. Arozarena and C. Wellbrock




Fig. 4. Phenotype switching and co-operativity. Phenotype switching is thought to follow altered MITF expression in order to generate
different phenotypes with only one phenotype being compatible with a particular stage of tumour progression [82]. During co-operative
invasion, an initial switch creates an invasive cell, which then can cooperate with cells that have not undergone a switch to enable them to
invade as well [80].



chemotherapy based on high dose interferon 2b, which                     processed regulated by ROCK such as intra- or
has very little proven efficacy [87]. Despite the high                   extravasation, cell cycle progression and/or cell viabil-
metastatic potential of melanoma and the understand-                     ity [79,91–93].
ing of the molecular mechanisms governing melanoma
cell invasion, only a handful of clinical trials have
                                                                         Invasion and MAPK pathway targeting
attempted to target this step of the metastatic cascade.
                                                                         therapy
Indeed, trials testing the multikinase inhibitor dasa-
tinib failed due to excessive toxicity while the SRC                     In the last few years, the crosstalk between the molec-
specific inhibitor saracatinib provided no clinical                      ular mechanisms governing melanoma cell invasion
responses [31,88]. In the same line, early phase trials                  and resistance to targeted therapies against compo-
assessing drugs targeting invasion through integrin sig-                 nents of the MAPK pathway has gained growing
nalling or MMP activity inhibition were not successful                   attention. In melanoma, the BRAF protooncogene is
against advanced melanoma [89,90]. RAC inhibitors                        mutated in around 44% of patients and BRAF and
have been assessed in preclinical studies but not yet in                 MEK inhibitors have been shown to produce pro-
clinical trials [91]. On the other hand, the central role                found but transient clinical responses [94,95]. In the
played the RHO/ROCK signalling in invasion and                           majority of cases, patients relapse either due to reacti-
metastasis has led to the development and characteri-                    vation of the MAPK pathway or through the induc-
zation of ROCK inhibitors as a mean to block mela-                       tion of compensatory pathways, such as the PI3K/
noma progression, although it is yet to be defined                       AKT cascade [96]. Furthermore, as a direct conse-
whether the antitumor effect observed by ROCK                            quence of BRAF inhibition, increased activity of
inhibitors in mouse models of metastatic melanoma                        ROCK1 is observed, which appears to be due to
is uniquely due to its ability to inhibit contractile-                   reduced expression of RND3 when the MAPK path-
dependent melanoma cell invasion or other biological                     way is inhibited [97,98]. Despite increased RHO/


2156                                                     The FEBS Journal 284 (2017) 2148–2162 ª 2017 Federation of European Biochemical Societies
           Case 3:16-md-02691-RS Document 1003-16 Filed 11/05/19 Page 10 of 15

I. Arozarena and C. Wellbrock                                                                          Mechanisms of melanoma invasion



ROCK activity, inhibitor treated cells display an elon-                       the bottom of the high capacity of melanoma cells to
gated shape and display increased invasion, a phe-                            disseminate. While we have gained a good understand-
nomenon that is also observed when melanoma cells                             ing of the molecular mechanisms by which melanoma
are treated with MEK inhibitors, where the increased                          cells invade, there are still important questions that
invasion is dependent on integrins and MMPs [27,99].                          remain unanswered.
Moreover, paradoxical activation of the MAPK path-                               It is generally believed that tackling invasion can pre-
way by BRAF inhibitors in NRAS mutant melanoma                                vent the development of lethal metastases, but a growing
cells leads to increased invasion and metastatic poten-                       number of reports using preclinical models or describing
tial, while BRAF mutant melanoma cells selected for                           the results of detailed gene expression analyses suggest a
their resistance to the BRAF inhibitor vemurafenib                            weak correlation between the phenotype of invasive cells
show increased invasion through reactivation of the                           and that of cells from metastatic sites. Mechanisms such
MAPK pathway, again in a protease (and hence inte-                            as phenotype switching or co-operativity as metastatic
grin) dependent mode of invasion [100]. It is therefore                       strategy could explain these discrepancies, and therefore
not surprising that the context of the increased inva-                        targeting these processes might be more appropriate,
sion observed upon MAPK pathway, SRC kinase acti-                             and we need to invest efforts into dissecting these mech-
vation seems to play a key role. This observation has                         anisms and identifying the key players.
led to the proposal of combinatorial therapies based                             What should not be forgotten is that from a clinical
on both MAPK inhibitors and SRC inhibitors to                                 point of view the suitability of ‘invasion’ as the target
tackle both invasion and growth [27,99,101]. Follow-                          for antimetastatic-oriented therapies, particularly for
ing this scientific rationale broad-spectrum, panRAF                          melanoma, is debateable. First, the plasticity of mela-
inhibitors that also show activity against SRC are                            noma cells that enables them to adapt to new environ-
being tested [102]. Interestingly, there might even be a                      ments and to switch modes of invasion upon
crosstalk between actin cytoskeleton regulators and                           therapeutic intervention poses an intrinsic difficulty to
MAPK signalling with regard to melanoma cell sur-                             stop invasion. Second, from a purely strategic point of
vival as combination of ROCK inhibitors with either                           view it has not yet been determined how important
BRAF or MEK inhibitors enhances cell killing                                  invading capacities are for the overall metastatic
[98,103].                                                                     potential of melanoma cells. This is reflected for
   Among tumours progressing on MAPK inhibitors,                              instance in the fact that beta-catenin mutations result
~ 50% show upregulation of receptor tyrosine kinases                          in less invasion, yet a greater metastatic potential.
such as AXL or EGFR, and concomitant reduced                                  Indeed, the metastatic cascade is a complex, multistep
expression of the transcription factor MITF                                   process that requires many other biological skills (such
[7,104,105], which leads to resistant tumours with a                          as adhesion to blood vessels, resistance to anoikis in
de-differentiated, invasive phenotype [7]. Enormous                           the blood flow, proliferating activities). However, cur-
effort is put into understanding the drivers of this par-                     rently a major limitation to fully understand the rele-
ticular phenotype, and the idea of targeting receptor                         vance of invasive activities for the metastatic potential
tyrosine kinase signalling is currently considered as                         of melanoma cells is the fact that the majority of cell
therapeutic option. However, there is a clear need to                         lines used in the melanoma community to study these
better understand the signalling that is downstream of                        processes are derived from lymph node or skin metas-
these receptors and that is linked to the ‘invasive’ sig-                     tases, sites that do not necessarily reflect the lethal
nature found in these resistant tumours.                                      metastases of melanoma. Indeed, a thorough compara-
                                                                              tive study between primary tumours and distant meta-
                                                                              static lesions is lacking due to the scarcity of samples
Concluding remarks
                                                                              obtained from distant sites such as the brain, liver or
Melanomas are highly metastatic skin tumours and                              lung. Even in the over 300 samples utilised in the
metastatic disease is notoriously difficult to manage.                        TCGA study [106], only nine corresponded to distant
As one of the first steps in the metastatic cascade,                          organ metastases, the majority are from lymph node
invasion has been the focus of intense research over                          and skin metastases. Undertakings such as the 100 000
the past 20 years, and melanoma has often been used                           Genomes Project (www.genomicsengland.co.uk) aim to
as a model for cancer cells with invasive capacities.                         close this gap, which is urgently needed in order to
The molecular mechanisms governing melanoma cell                              enable us to target the properties that make melanoma
invasion have unveiled how plastic these cells are                            cells so metastatic. Clearly, genes included in the ‘inva-
depending on changes in the microenvironment, and                             sive’ signature are contributing to the ‘aggressiveness’
the neural crest origin of melanocytes seems to be at                         of melanoma as this situation is found in tumours


The FEBS Journal 284 (2017) 2148–2162 ª 2017 Federation of European Biochemical Societies                                           2157
       Case 3:16-md-02691-RS Document 1003-16 Filed 11/05/19 Page 11 of 15

Mechanisms of melanoma invasion                                                                             I. Arozarena and C. Wellbrock



resistant to current therapies, so identifying these play-               B, Cherry G et al. (2016) Genomic and transcriptomic
ers might also help to improve the current standard of                   features of response to anti-PD-1 therapy in metastatic
care.                                                                    melanoma. Cell 165, 35–44.
                                                                     9   Thomas AJ & Erickson CA (2008) The making of a
                                                                         melanocyte: the specification of melanoblasts from the
Acknowledgements                                                         neural crest. Pigment Cell Melanoma Res 21, 598–610.
CW is supported by Cancer Research UK (C11591/                      10   Opdecamp K, Nakayama A, Nguyen MT,
A16416), IA is supported by a Miguel Servet contract                     Hodgkinson CA, Pavan WJ & Arnheiter H (1997)
                                                                         Melanocyte development in vivo and in neural crest
CP15/00176 from the “Instituto de Salud Carlos III-
                                                                         cell cultures: crucial dependence on the Mitf basic-
FEDER” (Fondo Europeo de Desarrollo Regional, a
                                                                         helix-loop-helix-zipper transcription factor.
way to build Europe).
                                                                         Development 124, 2377–2386.
                                                                    11   Haass NK, Smalley KS, Li L & Herlyn M (2005)
Author contributions                                                     Adhesion, migration and communication in
                                                                         melanocytes and melanoma. Pigment Cell Res 18, 150–
Both authors discussed and developed the concept of                      159.
the review and wrote the manuscript.                                12   Kuphal S & Bosserhoff AK (2012) E-cadherin cell-cell
                                                                         communication in melanogenesis and during
Conflicts of interest                                                    development of malignant melanoma. Arch Biochem
                                                                         Biophys 524, 43–47.
None.                                                               13   Wang JX, Fukunaga-Kalabis M & Herlyn M (2016)
                                                                         Crosstalk in skin: melanocytes, keratinocytes, stem
                                                                         cells, and melanoma. J Cell Commun Signal 10, 191–
References
                                                                         196.
 1 Potrony M, Badenas C, Aguilera P, Puig-Butille JA,               14   Li G, Schaider H, Satyamoorthy K, Hanakawa Y,
   Carrera C, Malvehy J & Puig S (2015) Update in genetic                Hashimoto K & Herlyn M (2001) Downregulation of
   susceptibility in melanoma. Ann Transl Med 3, 210.                    E-cadherin and Desmoglein 1 by autocrine hepatocyte
 2 Sabeh F, Shimizu-Hirota R & Weiss SJ (2009)                           growth factor during melanoma development.
   Protease-dependent versus -independent cancer cell                    Oncogene 20, 8125–8135.
   invasion programs: three-dimensional amoeboid                    15   Van Kilsdonk JW, Bergers M, Van Kempen LC,
   movement revisited. J Cell Biol 185, 11–19.                           Schalkwijk J & Swart GW (2010) Keratinocytes drive
 3 Sahai E & Marshall CJ (2003) Differing modes of                       melanoma invasion in a reconstructed skin model.
   tumour cell invasion have distinct requirements for                   Melanoma Res 20, 372–380.
   Rho/ROCK signalling and extracellular proteolysis.               16   Golan T, Messer AR, Amitai-Lange A, Melamed Z,
   Nat Cell Biol 5, 711–719.                                             Ohana R, Bell RE, Kapitansky O, Lerman G,
 4 Sanz-Moreno V & Marshall CJ (2009) Rho-GTPase                         Greenberger S, Khaled M et al. (2015) Interactions of
   signaling drives melanoma cell plasticity. Cell Cycle 8,              melanoma cells with distal keratinocytes trigger
   1484–1487.                                                            metastasis via notch signaling inhibition of MITF. Mol
 5 Wolf K, Mazo I, Leung H, Engelke K, von Andrian                       Cell 59, 664–676.
   UH, Deryugina EI, Strongin AY, Brocker EB & Friedl P             17   Lugassy C, Zadran S, Bentolila LA, Wadehra M,
   (2003) Compensation mechanism in tumor cell migration:                Prakash R, Carmichael ST, Kleinman HK, Peault B,
   mesenchymal-amoeboid transition after blocking of                     Larue L & Barnhill RL (2014) Angiotropism, pericytic
   pericellular proteolysis. J Cell Biol 160, 267–277.                   mimicry and extravascular migratory metastasis in
 6 Konieczkowski DJ, Johannessen CM, Abudayyeh O,                        melanoma: an alternative to intravascular cancer
   Kim JW, Cooper ZA, Piris A, Frederick DT, Barzily-                    dissemination. Cancer Microenviron 7, 139–152.
   Rokni M, Straussman R, Haq R et al. (2014) A                     18   Moy AP, Duncan LM & Kraft S (2016) Lymphatic
   melanoma cell state distinction influences sensitivity to             invasion and angiotropism in primary cutaneous
   MAPK pathway inhibitors. Cancer Discov 4, 816–827.                    melanoma. Lab Invest 97, 118–129.
 7 Muller J, Krijgsman O, Tsoi J, Robert L, Hugo W,                 19   Hung T, Morin J, Munday WR, Mackenzie IR,
   Song C, Kong X, Possik PA, Cornelissen-Steijger PD,                   Lugassy C & Barnhill RL (2013) Angiotropism in
   Foppen MH et al. (2014) Low MITF/AXL ratio                            primary cutaneous melanoma with brain metastasis: a
   predicts early resistance to multiple targeted drugs in               study of 20 cases. Am J Dermatopathol 35, 650–654.
   melanoma. Nat Commun 5, 5712.                                    20   Landsberg J, Tuting T, Barnhill RL & Lugassy C
 8 Hugo W, Zaretsky JM, Sun L, Song C, Moreno BH,                        (2016) The role of neutrophilic inflammation,
   Hu-Lieskovan S, Berent-Maoz B, Pang J, Chmielowski                    Angiotropism, and Pericytic Mimicry in Melanoma


2158                                               The FEBS Journal 284 (2017) 2148–2162 ª 2017 Federation of European Biochemical Societies
           Case 3:16-md-02691-RS Document 1003-16 Filed 11/05/19 Page 12 of 15

I. Arozarena and C. Wellbrock                                                                             Mechanisms of melanoma invasion


      Progression and Metastasis. J Invest Dermatol 136,                            development and MAP-kinase pathway targeted
      372–377.                                                                      therapy. Pigment Cell Melanoma Res 28, 390–406.
 21   Lugassy C, Lazar V, Dessen P, van den Oord JJ,                           33   Hoek KS, Schlegel NC, Brafford P, Sucker A, Ugurel
      Winnepenninckx V, Spatz A, Bagot M, Bensussan A,                              S, Kumar R, Weber BL, Nathanson KL, Phillips DJ,
      Janin A, Eggermont AM et al. (2011) Gene expression                           Herlyn M et al. (2006) Metastatic potential of
      profiling of human angiotropic primary melanoma:                              melanomas defined by specific gene expression profiles
      selection of 15 differentially expressed genes potentially                    with no BRAF signature. Pigment Cell Res 19, 290–
      involved in extravascular migratory metastasis. Eur J                         302.
      Cancer 47, 1267–1275.                                                    34   Cheli Y, Giuliano S, Fenouille N, Allegra M, Hofman
 22   Bald T, Quast T, Landsberg J, Rogava M, Glodde N,                             V, Hofman P, Bahadoran P, Lacour JP, Tartare-
      Lopez-Ramos D, Kohlmeyer J, Riesenberg S, van den                             Deckert S, Bertolotto C et al. (2012) Hypoxia and
      Boorn-Konijnenberg D, Homig-Holzel C et al. (2014)                            MITF control metastatic behaviour in mouse and
      Ultraviolet-radiation-induced inflammation promotes                           human melanoma cells. Oncogene 31, 2461–2470.
      angiotropism and metastasis in melanoma. Nature 507,                     35   Dissanayake SK, Olkhanud PB, O’Connell MP, Carter
      109–113.                                                                      A, French AD, Camilli TC, Emeche CD, Hewitt KJ,
 23   Gupta PB, Kuperwasser C, Brunet JP, Ramaswamy S,                              Rosenthal DT, Leotlela PD et al. (2008) Wnt5A
      Kuo WL, Gray JW, Naber SP & Weinberg RA (2005)                                regulates expression of tumor-associated antigens in
      The melanocyte differentiation program predisposes to                         melanoma via changes in signal transducers and
      metastasis after neoplastic transformation. Nat Genet                         activators of transcription 3 phosphorylation. Cancer
      37, 1047–1054.                                                                Res 68, 10205–10214.
 24   Kim JE, Leung E, Baguley BC & Finlay GJ (2013)                           36   Feige E, Yokoyama S, Levy C, Khaled M, Igras V,
      Heterogeneity of expression of epithelial-mesenchymal                         Lin RJ, Lee S, Widlund HR, Granter SR, Kung AL
      transition markers in melanocytes and melanoma cell                           et al. (2011) Hypoxia-induced transcriptional
      lines. Front Genet 4, 97.                                                     repression of the melanoma-associated oncogene
 25   Vandamme N & Berx G (2014) Melanoma cells revive                              MITF. Proc Natl Acad Sci USA 108, E924–E933.
      an embryonic transcriptional network to dictate                          37   Alexaki VI, Javelaud D, Van Kempen LC,
      phenotypic heterogeneity. Front Oncol 4, 352.                                 Mohammad KS, Dennler S, Luciani F, Hoek KS,
 26   Boukerche H, Su ZZ, Prevot C, Sarkar D & Fisher PB                            Juarez P, Goydos JS, Fournier PJ et al. (2010) GLI2-
      (2008) mda-9/Syntenin promotes metastasis in human                            mediated melanoma invasion and metastasis. J Natl
      melanoma cells by activating c-Src. Proc Natl Acad Sci                        Cancer Inst 102, 1148–1159.
      USA 105, 15914–15919.                                                    38   Weeraratna AT, Jiang Y, Hostetter G, Rosenblatt K,
 27   Ferguson J, Arozarena I, Ehrhardt M & Wellbrock C                             Duray P, Bittner M & Trent JM (2002) Wnt5a
      (2013) Combination of MEK and SRC inhibition                                  signaling directly affects cell motility and invasion of
      suppresses melanoma cell growth and invasion.                                 metastatic melanoma. Cancer Cell 1, 279–288.
      Oncogene 32, 86–96.                                                      39   Widmer DS, Hoek KS, Cheng PF, Eichhoff OM,
 28   Hess AR, Postovit LM, Margaryan NV, Seftor EA,                                Biedermann T, Raaijmakers MI, Hemmi S, Dummer
      Schneider GB, Seftor RE, Nickoloff BJ & Hendrix MJ                            R & Levesque MP (2013) Hypoxia contributes to
      (2005) Focal adhesion kinase promotes the aggressive                          melanoma heterogeneity by triggering HIF1alpha-
      melanoma phenotype. Cancer Res 65, 9851–9860.                                 dependent phenotype switching. J Invest Dermatol 133,
 29   Meierjohann S, Wende E, Kraiss A, Wellbrock C &                               2436–2443.
      Schartl M (2006) The oncogenic epidermal growth                          40   Arozarena I, Bischof H, Gilby D, Belloni B, Dummer
      factor receptor variant Xiphophorus melanoma                                  R & Wellbrock C (2011) In melanoma, beta-catenin is
      receptor kinase induces motility in melanocytes by                            a suppressor of invasion. Oncogene 30, 4531–4543.
      modulation of focal adhesions. Cancer Res 66, 3145–                      41   Carreira S, Goodall J, Denat L, Rodriguez M,
      3152.                                                                         Nuciforo P, Hoek KS, Testori A, Larue L & Goding
 30   Eustace AJ, Crown J, Clynes M & O’Donovan N                                   CR (2006) Mitf regulation of Dia1 controls melanoma
      (2008) Preclinical evaluation of dasatinib, a potent Src                      proliferation and invasiveness. Genes Dev 20, 3426–
      kinase inhibitor, in melanoma cell lines. J Transl Med                        3439.
      6, 53.                                                                   42   Javelaud D, Alexaki VI, Pierrat MJ, Hoek KS,
 31   Kluger HM, Dudek AZ, McCann C, Ritacco J,                                     Dennler S, Van Kempen L, Bertolotto C, Ballotti R,
      Southard N, Jilaveanu LB, Molinaro A & Sznol M                                Saule S, Delmas V et al. (2011) GLI2 and M-MITF
      (2011) A phase 2 trial of dasatinib in advanced                               transcription factors control exclusive gene expression
      melanoma. Cancer 117, 2202–2208.                                              programs and inversely regulate invasion in human
 32   Wellbrock C & Arozarena I (2015) Microphthalmia-                              melanoma cells. Pigment Cell Melanoma Res 24, 932–
      associated transcription factor in melanoma                                   943.


The FEBS Journal 284 (2017) 2148–2162 ª 2017 Federation of European Biochemical Societies                                              2159
       Case 3:16-md-02691-RS Document 1003-16 Filed 11/05/19 Page 13 of 15

Mechanisms of melanoma invasion                                                                            I. Arozarena and C. Wellbrock


43 Levy C, Khaled M, Iliopoulos D, Janas MM,                            microphthalmia-associated transcription factor by
   Schubert S, Pinner S, Chen PH, Li S, Fletcher AL,                    Wnt-3a. J Biol Chem 275, 14013–14016.
   Yokoyama S et al. (2010) Intronic miR-211 assumes               54   Bachmann IM, Straume O, Puntervoll HE, Kalvenes
   the tumor suppressive function of its host gene in                   MB & Akslen LA (2005) Importance of P-cadherin,
   melanoma. Mol Cell 40, 841–849.                                      beta-catenin, and Wnt5a/frizzled for progression of
44 Beuret L, Flori E, Denoyelle C, Bille K, Busca R,                    melanocytic tumors and prognosis in cutaneous
   Picardo M, Bertolotto C & Ballotti R (2007) Up-                      melanoma. Clinical Cancer Res 11, 8606–8614.
   regulation of MET expression by alpha-melanocyte-               55   Chien AJ, Moore EC, Lonsdorf AS, Kulikauskas RM,
   stimulating hormone and MITF allows hepatocyte                       Rothberg BG, Berger AJ, Major MB, Hwang ST,
   growth factor to protect melanocytes and melanoma                    Rimm DL & Moon RT (2009) Activated Wnt/beta-
   cells from apoptosis. J Biol Chem 282, 14140–14147.                  catenin signaling in melanoma is associated with
45 McGill GG, Haq R, Nishimura EK & Fisher DE                           decreased proliferation in patient tumors and a murine
   (2006) c-Met expression is regulated by Mitf in                      melanoma model. Proc Natl Acad Sci USA 106, 1193–
   the melanocyte lineage. J Biol Chem 281,                             1198.
   10365–10373.                                                    56   Damsky WE, Curley DP, Santhanakrishnan M,
46 Bertolotto C, Lesueur F, Giuliano S, Strub T, de                     Rosenbaum LE, Platt JT, Gould Rothberg BE, Taketo
   Lichy M, Bille K, Dessen P, d’Hayer B, Mohamdi H,                    MM, Dankort D, Rimm DL, McMahon M et al.
   Remenieras A et al. (2011) A SUMOylation-defective                   (2011) Beta-catenin signaling controls metastasis in
   MITF germline mutation predisposes to melanoma                       Braf-activated Pten-deficient melanomas. Cancer Cell
   and renal carcinoma. Nature 480, 94–8.                               20, 741–754.
47 Webster MR, Kugel CH 3rd & Weeraratna AT (2015)                 57   Gallagher SJ, Rambow F, Kumasaka M, Champeval
   The Wnts of change: how Wnts regulate phenotype                      D, Bellacosa A, Delmas V & Larue L (2013) Beta-
   switching in melanoma. Biochim Biophys Acta 1856,                    catenin inhibits melanocyte migration but induces
   244–251.                                                             melanoma metastasis. Oncogene 32, 2230–2238.
48 Dissanayake SK, Wade M, Johnson CE, O’Connell                   58   Spranger S, Bao R & Gajewski TF (2015) Melanoma-
   MP, Leotlela PD, French AD, Shah KV, Hewitt KJ,                      intrinsic beta-catenin signalling prevents anti-tumour
   Rosenthal DT, Indig FE et al. (2007) The Wnt5A/                      immunity. Nature 523, 231–235.
   protein kinase C pathway mediates motility in                   59   Widlund HR, Horstmann MA, Price ER, Cui J,
   melanoma cells via the inhibition of metastasis                      Lessnick SL, Wu M, He X & Fisher DE (2002) Beta-
   suppressors and initiation of an epithelial to                       catenin-induced melanoma growth requires the
   mesenchymal transition. J Biol Chem 282, 17259–                      downstream target Microphthalmia-associated
   17271.                                                               transcription factor. J Cell Biol 158, 1079–1087.
49 Witze ES, Connacher MK, Houel S, Schwartz MP,                   60   Arozarena I, Sanchez-Laorden B, Packer L, Hidalgo-
   Morphew MK, Reid L, Sacks DB, Anseth KS & Ahn                        Carcedo C, Hayward R, Viros A, Sahai E & Marais R
   NG (2013) Wnt5a directs polarized calcium gradients                  (2011) Oncogenic BRAF induces melanoma cell
   by recruiting cortical endoplasmic reticulum to the cell             invasion by downregulating the cGMP-specific
   trailing edge. Dev Cell 26, 645–657.                                 phosphodiesterase PDE5A. Cancer Cell 19, 45–57.
50 Witze ES, Litman ES, Argast GM, Moon RT & Ahn                   61   Li WQ, Qureshi AA, Robinson KC & Han J (2014)
   NG (2008) Wnt5a control of cell polarity and                         Sildenafil use and increased risk of incident melanoma
   directional movement by polarized redistribution of                  in US men: a prospective cohort study. JAMA Intern
   adhesion receptors. Science 320, 365–369.                            Med 174, 964–970.
51 O’Connell MP, Fiori JL, Baugher KM, Indig FE,                   62   Pinner S, Jordan P, Sharrock K, Bazley L, Collinson
   French AD, Camilli TC, Frank BP, Earley R, Hoek                      L, Marais R, Bonvin E, Goding C & Sahai E (2009)
   KS, Hasskamp JH et al. (2009) Wnt5A activates the                    Intravital imaging reveals transient changes in pigment
   calpain-mediated cleavage of filamin A. J Invest                     production and Brn2 expression during metastatic
   Dermatol 129, 1782–1789.                                             melanoma dissemination. Cancer Res 69, 7969–7977.
52 Ekstrom EJ, Bergenfelz C, von Bulow V, Serifler F,              63   Nishimura EK, Suzuki M, Igras V, Du J, Lonning S,
   Carlemalm E, Jonsson G, Andersson T & Leandersson                    Miyachi Y, Roes J, Beermann F & Fisher DE (2010)
   K (2014) WNT5A induces release of exosomes                           Key roles for transforming growth factor beta in
   containing pro-angiogenic and immunosuppressive                      melanocyte stem cell maintenance. Cell Stem Cell 6,
   factors from malignant melanoma cells. Mol Cancer                    130–140.
   13, 88.                                                         64   Pierrat MJ, Marsaud V, Mauviel A & Javelaud D
53 Takeda K, Yasumoto K, Takada R, Takada S,                            (2012) Expression of microphthalmia-associated
   Watanabe K, Udono T, Saito H, Takahashi K &                          transcription factor (MITF), which is critical for
   Shibahara S (2000) Induction of melanocyte-specific                  melanoma progression, is inhibited by both


2160                                              The FEBS Journal 284 (2017) 2148–2162 ª 2017 Federation of European Biochemical Societies
           Case 3:16-md-02691-RS Document 1003-16 Filed 11/05/19 Page 14 of 15

I. Arozarena and C. Wellbrock                                                                            Mechanisms of melanoma invasion


      transcription factor GLI2 and transforming growth                             its GEF activity and alter gene expression regulation
      factor-beta. J Biol Chem 287, 17996–18004.                                    in NRAS-mutant melanoma. Proc Natl Acad Sci USA
 65   Howlin J, Cirenajwis H, Lettiero B, Staaf J, Lauss M,                         113, E1296–E1305.
      Saal L, Borg K, Gruvberger-Saal S & Jonsson G                            76   Symons M & Segall JE (2009) Rac and Rho driving
      (2015) Loss of CITED1, an MITF regulator, drives a                            tumor invasion: who’s at the wheel? Genome Biol 10,
      phenotype switch in vitro and can predict clinical                            213.
      outcome in primary melanoma tumours. PeerJ 3, e788.                      77   Fackler OT & Grosse R (2008) Cell motility through
 66   Smith MP, Ferguson J, Arozarena I, Hayward R,                                 plasma membrane blebbing. J Cell Biol 181, 879–884.
      Marais R, Chapman A, Hurlstone A & Wellbrock C                           78   Sanz-Moreno V, Gadea G, Ahn J, Paterson H, Marra
      (2013) Effect of SMURF2 targeting on susceptibility                           P, Pinner S, Sahai E & Marshall CJ (2008) Rac
      to MEK inhibitors in melanoma. J Natl Cancer Inst                             activation and inactivation control plasticity of tumor
      105, 33–46.                                                                   cell movement. Cell 135, 510–523.
 67   Cantelli G, Orgaz JL, Rodriguez-Hernandez I,                             79   Orgaz JL, Pandya P, Dalmeida R, Karagiannis P,
      Karagiannis P, Maiques O, Matias-Guiu X, Nestle                               Sanchez-Laorden B, Viros A, Albrengues J, Nestle
      FO, Marti RM, Karagiannis SN & Sanz-Moreno V                                  FO, Ridley AJ, Gaggioli C et al. (2014) Diverse matrix
      (2015) TGF-beta-induced transcription sustains                                metalloproteinase functions regulate cancer amoeboid
      amoeboid melanoma migration and dissemination.                                migration. Nat Commun 5, 4255.
      Curr Biol 25, 2899–2914.                                                 80   Chapman A, Fernandez Del Ama L, Ferguson J,
 68   Hodis E, Watson IR, Kryukov GV, Arold ST,                                     Kamarashev J, Wellbrock C & Hurlstone A (2014)
      Imielinski M, Theurillat JP, Nickerson E, Auclair D,                          Heterogeneous tumor subpopulations anoikis to drive
      Li L, Place C et al. (2012) A landscape of driver                             invasion. Cell Rep 8, 688–695.
      mutations in melanoma. Cell 150, 251–263.                                81   Te Boekhorst V & Friedl P (2016) Plasticity of cancer
 69   Krauthammer M, Kong Y, Ha BH, Evans P,                                        cell invasion-mechanisms and implications for therapy.
      Bacchiocchi A, McCusker JP, Cheng E, Davis MJ,                                Adv Cancer Res 132, 209–264.
      Goh G, Choi M et al. (2012) Exome sequencing                             82   Hoek KS, Eichhoff OM, Schlegel NC, Dobbeling U,
      identifies recurrent somatic RAC1 mutations in                                Kobert N, Schaerer L, Hemmi S & Dummer R (2008)
      melanoma. Nat Genet 44, 1006–1014.                                            In vivo switching of human melanoma cells between
 70   Revach OY, Winograd-Katz SE, Samuels Y & Geiger                               proliferative and invasive states. Cancer Res 68, 650–
      B (2016) The involvement of mutant Rac1 in the                                656.
      formation of invadopodia in cultured melanoma cells.                     83   Celia-Terrassa T, Meca-Cortes O, Mateo F, Martinez
      Exp Cell Res 343, 82–88.                                                      de Paz A, Rubio N, Arnal-Estape A, Ell BJ, Bermudo
 71   Dalton LE, Kamarashev J, Barinaga-Rementeria                                  R, Diaz A, Guerra-Rebollo M et al. (2012) Epithelial-
      Ramirez I, White G, Malliri A & Hurlstone A (2013)                            mesenchymal transition can suppress major attributes
      Constitutive RAC activation is not sufficient to initiate                     of human epithelial tumor-initiating cells. J Clin
      melanocyte neoplasia but accelerates malignant                                Investig 122, 1849–1868.
      progression. J Invest Dermatol 133, 1572–1581.                           84   McAllister SS, Gifford AM, Greiner AL, Kelleher SP,
 72   Li A, Ma Y, Jin M, Mason S, Mort RL, Blyth K,                                 Saelzler MP, Ince TA, Reinhardt F, Harris LN,
      Larue L, Sansom OJ & Machesky LM (2012)                                       Hylander BL, Repasky EA et al. (2008) Systemic
      Activated mutant NRas(Q61K) drives aberrant                                   endocrine instigation of indolent tumor growth
      melanocyte signaling, survival, and invasiveness via a                        requires osteopontin. Cell 133, 994–1005.
      Rac1-dependent mechanism. J Invest Dermatol 132,                         85   Tsuji T, Ibaragi S, Shima K, Hu MG, Katsurano M,
      2610–2621.                                                                    Sasaki A & Hu GF (2008) Epithelial-mesenchymal
 73   Berger MF, Hodis E, Heffernan TP, Deribe YL,                                  transition induced by growth suppressor p12CDK2-
      Lawrence MS, Protopopov A, Ivanova E, Watson IR,                              AP1 promotes tumor cell local invasion but
      Nickerson E, Ghosh P et al. (2012) Melanoma genome                            suppresses distant colony growth. Cancer Res 68,
      sequencing reveals frequent PREX2 mutations. Nature                           10377–10386.
      485, 502–506.                                                            86   Khoja L, Shenjere P, Hodgson C, Hodgetts J, Clack
 74   Lindsay CR, Lawn S, Campbell AD, Faller WJ,                                   G, Hughes A, Lorigan P & Dive C (2014) Prevalence
      Rambow F, Mort RL, Timpson P, Li A, Cammareri                                 and heterogeneity of circulating tumour cells in
      P, Ridgway RA et al. (2011) P-Rex1 is required for                            metastatic cutaneous melanoma. Melanoma Res 24,
      efficient melanoblast migration and melanoma                                  40–46.
      metastasis. Nat Commun 2, 555.                                           87   Davar D & Kirkwood JM (2016) Adjuvant therapy of
 75   Lissanu Deribe Y, Shi Y, Rai K, Nezi L, Amin SB,                              melanoma. Cancer Treat Res 167, 181–208.
      Wu CC, Akdemir KC, Mahdavi M, Peng Q, Chang                              88   Gangadhar TC, Clark JI, Karrison T & Gajewski TF
      QE et al. (2016) Truncating PREX2 mutations activate                          (2013) Phase II study of the Src kinase inhibitor


The FEBS Journal 284 (2017) 2148–2162 ª 2017 Federation of European Biochemical Societies                                             2161
       Case 3:16-md-02691-RS Document 1003-16 Filed 11/05/19 Page 15 of 15

Mechanisms of melanoma invasion                                                                              I. Arozarena and C. Wellbrock


     saracatinib (AZD0530) in metastatic melanoma. Invest                 potential combinatorial drug target for BRAF mutant
     New Drugs 31, 769–773.                                               melanoma. Mol Syst Biol 10, 772.
89   Molina JR, Reid JM, Erlichman C, Sloan JA, Furth                99   Vultur A, Villanueva J, Krepler C, Rajan G, Chen Q,
     A, Safgren SL, Lathia CD & Alberts SR (2005) A                       Xiao M, Li L, Gimotty PA, Wilson M, Hayden J
     phase I and pharmacokinetic study of the selective,                  et al. (2014) MEK inhibition affects STAT3 signaling
     non-peptidic inhibitor of matrix metalloproteinase                   and invasion in human melanoma cell lines. Oncogene
     BAY 12-9566 in combination with etoposide and                        33, 1850–1861.
     carboplatin. Anticancer Drugs 16, 997–1002.                    100   Sanchez-Laorden B, Viros A, Girotti MR, Pedersen
90   Moschos SJ, Sander CA, Wang W, Reppert SL,                           M, Saturno G, Zambon A, Niculescu-Duvaz D,
     Drogowski LM, Jukic DM, Rao UN, Athanassiou C,                       Turajlic S, Hayes A, Gore M et al. (2014) BRAF
     Buzoianu M, Mandic M et al. (2010)                                   inhibitors induce metastasis in RAS mutant or
     Pharmacodynamic (phase 0) study using etaracizumab                   inhibitor-resistant melanoma cells by reactivating
     in advanced melanoma. J Immunother 33, 316–325.                      MEK and ERK signaling. Sci Signal 7, ra30.
91   Rodriguez-Hernandez I, Cantelli G, Bruce F & Sanz-             101   Girotti MR, Pedersen M, Sanchez-Laorden B, Viros
     Moreno V (2016) Rho, ROCK and actomyosin                             A, Turajlic S, Niculescu-Duvaz D, Zambon A, Sinclair
     contractility in metastasis as drug targets. F1000Res 5,             J, Hayes A, Gore M et al. (2013) Inhibiting EGF
     1–13.                                                                receptor or SRC family kinase signaling overcomes
92   Kumper S, Mardakheh FK, McCarthy A, Yeo M,                           BRAF inhibitor resistance in melanoma. Cancer
     Stamp GW, Paul A, Worboys J, Sadok A, Jorgensen                      Discov 3, 158–167.
     C, Guichard S et al. (2016) Rho-associated kinase              102   Girotti MR, Lopes F, Preece N, Niculescu-Duvaz D,
     (ROCK) function is essential for cell cycle progression,             Zambon A, Davies L, Whittaker S, Saturno G, Viros
     senescence and tumorigenesis. eLife 5, e12994.                       A, Pedersen M et al. (2015) Paradox-breaking RAF
93   Sadok A, McCarthy A, Caldwell J, Collins I, Garrett                  inhibitors that also target SRC are effective in drug-
     MD, Yeo M, Hooper S, Sahai E, Kuemper S,                             resistant BRAF mutant melanoma. Cancer Cell 27,
     Mardakheh FK et al. (2015) Rho kinase inhibitors                     85–96.
     block melanoma cell migration and inhibit metastasis.          103   Vogel CJ, Smit MA, Maddalo G, Possik PA,
     Cancer Res 75, 2272–2284.                                            Sparidans RW, van der Burg SH, Verdegaal EM,
94   Larkin J, Ascierto PA, Dreno B, Atkinson V, Liszkay                  Heck AJ, Samatar AA, Beijnen JH et al. (2015)
     G, Maio M, Mandala M, Demidov L, Stroyakovskiy                       Cooperative induction of apoptosis in NRAS mutant
     D, Thomas L et al. (2014) Combined vemurafenib and                   melanoma by inhibition of MEK and ROCK. Pigment
     cobimetinib in BRAF-mutated melanoma. N Eng J                        Cell Melanoma Res 28, 307–317.
     Med 371, 1867–1876.                                            104   Smith MP, Brunton H, Rowling EJ, Ferguson J,
95   Long GV, Weber JS, Infante JR, Kim KB, Daud A,                       Arozarena I, Miskolczi Z, Lee JL, Girotti MR, Marais
     Gonzalez R, Sosman JA, Hamid O, Schuchter L,                         R, Levesque MP et al. (2016) Inhibiting drivers of
     Cebon J et al. (2016) Overall survival and durable                   non-mutational drug tolerance is a salvage strategy for
     responses in patients with BRAF V600-mutant                          targeted melanoma therapy. Cancer Cell 29, 270–284.
     metastatic melanoma receiving dabrafenib combined              105   Tirosh I, Izar B, Prakadan SM, Wadsworth MH 2nd,
     with trametinib. J Clin Oncol 34, 871–878.                           Treacy D, Trombetta JJ, Rotem A, Rodman C, Lian
96   Wellbrock C & Arozarena I (2016) The complexity of                   C, Murphy G et al. (2016) Dissecting the multicellular
     the ERK/MAP-kinase pathway and the treatment of                      ecosystem of metastatic melanoma by single-cell RNA-
     melanoma skin cancer. Front Cell Dev Biol 4, 33.                     seq. Science 352, 189–196.
97   Klein RM & Higgins PJ (2011) A switch in RND3-                 106   Cancer Genome Atlas N (2015) Genomic classification
     RHOA signaling is critical for melanoma cell invasion                of cutaneous melanoma. Cell 161, 1681–1696.
     following mutant-BRAF inhibition. Mol Cancer 10, 114.          107   Wellbrock C, Rana S, Paterson H, Pickersgill H,
98   Smit MA, Maddalo G, Greig K, Raaijmakers LM,                         Brummelkamp T & Marais R (2008) Oncogenic
     Possik PA, van Breukelen B, Cappadona S, Heck AJ,                    BRAF regulates melanoma proliferation through the
     Altelaar AF & Peeper DS (2014) ROCK1 is a                            lineage specific factor MITF. PLoS One 3, e2734.




2162                                                The FEBS Journal 284 (2017) 2148–2162 ª 2017 Federation of European Biochemical Societies
